DETAILED ACTION
Notice to Applicant
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made with traverse in the reply filed 9/15/2021 of Claims 1-10 and 17-20. Applicant argues that claims 21-26 are not a separate invention. Those arguments are accepted and the restriction requirement separating Groups I and II is withdrawn. No arguments were submitted that Group III was not submitted to a proper restriction, and so claims 11-16 drawn to Group III concerning a method of making a battery pouch are withdrawn without traverse.
Claims 1-26 are pending; claim 11-16 being withdrawn. Claims 1-10 and 17-26 are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 17 and 21 use the phrase “configured to be in close proximity to an outer surface.” The term "close proximity" is a relative term which renders the claim indefinite.  The term "close proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 18-20 and 22-26 are rejected for depending on rejected independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tam (US 2012/0299555 to Tam et al.).
	Regarding Claim 1, Tam teaches:
a battery pouch comprising an outer layer and an inner layer disposed on the outer layer (Fig. 2)
the inner layer including at least one sensor 22/24 (Fig. 4, para 0025)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 17-18, 20-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Engle (US 2011/0039137 to Engle et al.) in view of Mutyala (“In-situ temperature measurement in lithium ion battery by transferable flexible thin film thermocouples.” Journal of Power Sources 260 (2014) 43-49 to Mutyala et al.).
	Regarding Claim 1
a battery comprising a housing with an outer surface and an inner surface, the inner surface comprising at least one sensor 712 (Fig. 7, para 0061)

    PNG
    media_image1.png
    1010
    826
    media_image1.png
    Greyscale

	Engle does not explicitly teach:
that the housing is a pouch cell comprising an outer layer and an inner layer
	Pouch cells were a common battery container in the art, often known to consist of laminated multi-layer materials sealed around the edges. Mutyala, for example, teaches a sensor integrated with a pouch cell comprising laminated aluminum (i.e. with polymeric inner and outer layers) (see page 47 column 1). See also Tam (US2012/0299555), cited above, for evidence of ordinary skill in the art regarding the conventional forms of pouch casings. It would have been obvious to one of ordinary skill in the art to use a pouch cell casing in the battery of Engle, having an inner and outer layer, as was conventional for pouch cells, since at least Mutyala teaches that integrating internal sensor circuits in pouch cells was known and because Engle does not explicitly teach a specific form of housing or casing. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 2
thermistors (para 0073)
	Regarding Claim 3-4, Engle teaches:
an array of sensors including at least 8 thermistors (Fig. 6, claim 7, para 0052, etc.)
	Regarding Claims 5-6, Engle teaches:
sensing elements for pressure, including strain sensors (paras 0032 and 0066)
	Regarding Claim 7, Engle teaches:
capacitive sensors (para 0038)
	Regarding Claims 8-9, Engle teaches:
wherein the sensor is formed and/or laminated onto a surface of the inner layer (Fig. 9, para 0064)
	Regarding Claim 17, Engle teaches:
 a battery comprising a housing with an outer surface and an inner surface, the inner surface comprising a plurality of sensors 712 configured to be in close proximity to an outer surface of one or more faces of a battery cell of a finished battery (Figs. 6, 7, and 9, paras 0061-0064, claim 7 etc.)
wherein the sensors are arrayed onto a laminated polymer film bonded to the surface (e.g. para 0048, 0073, etc.)
	Engle does not explicitly teach:
that the housing is a pouch cell comprising an outer layer and an inner layer
	Pouch cells were a common battery container in the art, often known to consist of laminated multi-layer materials sealed around the edges. Mutyala, for example, teaches a sensor integrated with a pouch cell comprising laminated aluminum (i.e. with polymeric inner and outer layers) (see page 47 column 1). See also Tam (US2012/0299555), cited above, for evidence of ordinary skill in the art regarding the conventional forms of pouch casings. It would have been obvious to one of ordinary skill in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claims 18 and 22, Engle teaches:
wherein heat-bondable adhesives can be used to attach the sensors to the wall (e.g. para 0046)
	Regarding Claims 20 and 25, Engle teaches:
wherein the sensors can be thermistors (para 0073)
	Regarding Claim 21, Engle teaches:
an array of sensors on at least one polymer films in close proximity to an outer surface (Figs. 6 and 9-10, claim 7, para 0052, etc.) 
a battery comprising a housing with an outer surface and an inner surface, the inner surface comprising a plurality of sensors 712 configured to be in close proximity to an outer surface of one or more faces of a battery cell of a finished battery (Figs. 6, 7, and 9, paras 0061-0064, claim 7 etc.)
wherein the sensors are arrayed onto a laminated polymer film bonded to the surface (e.g. para 0048, 0073, etc.)
	Engle does not explicitly teach:
that the housing is a pouch cell comprising an outer layer and an inner layer
	Pouch cells were a common battery container in the art, often known to consist of laminated multi-layer materials sealed around the edges. Mutyala, for example, teaches a sensor integrated with a pouch cell comprising laminated aluminum (i.e. with polymeric inner and outer layers) (see page 47 column 1). See also Tam (US2012/0299555), cited above, for evidence of ordinary skill in the art KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 24, Engle teaches:
wherein the polymer film is bonded to an inner surface of the battery pouch (para 0064)
Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Engle (US 2011/0039137 to Engle et al.) in view of Mutyala (“In-situ temperature measurement in lithium ion battery by transferable flexible thin film thermocouples.” Journal of Power Sources 260 (2014) 43-49 to Mutyala et al.) in further view of Bober (US Patent No. 9,389,279 to Bober).
	Regarding Claims 10 and 26, Engle does not explicitly teach:
wherein the sensors include a heater
	Bober, however, from the same field of invention, regarding an integrated sensing circuit in a battery assembly, teaches a circuit with sensors for monitoring and a heat generating circuit for heating the battery (abstract, Figs. 3-4 and 11, etc.). It would have been obvious to one of ordinary skill in the art to include a heat-generating circuit with the motivation to provide a heating device with the sensor array of Engle so that the battery could be heated for operation in cold temperatures, as taught by Bober.
Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Engle (US 2011/0039137 to Engle et al.) in view of Mutyala (“In-situ temperature measurement in lithium ion battery by transferable flexible thin film thermocouples.” Journal of Power Sources 260 (2014) 43-49 to Mutyala et al.) in further view of Park (US 2010/0310930 to Park et al.).
Regarding Claims 19 and 23, Engle does not explicitly teach:
wherein the bonding layer is polypropylene
	Park, directed towards a conventional pouch battery, teaches that polypropylene was a conventional inner layer for laminated casings (para 0008). Engle teaches that the adhesive or bonding layer can be the same as the inner surface of the pouch (para 0072). It would have been obvious to one of ordinary skill in the art to use the same polymer as the inner layer of the pouch with the motivation to form a strong bond between the sensor array and the inner surface of the battery pouch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.